386 So. 2d 919 (1980)
James U. BLANCHARD, III, et al.
v.
James H. BROWN, Secretary of State for the State of Louisiana.
No. 80-C-1848.
Supreme Court of Louisiana.
August 14, 1980.
Denied.
DENNIS, J., would grant. Act 588 of 1977, finally passed on July 10, 1977, contains provisions contrary to and irreconcilable with those of Act 523, which received final passage on July 9, 1977. The former law was, in part, impliedly repealed by the later expression of the legislative will. C.C. Arts. 1, 23. The lower court decisions reaching the opposite result are clearly incorrect.